OPINION
ROBERTS, Judge.
This is an appeal from a bail forfeiture.
The record reflects that on September IS, 1970, the State and appellants appeared in open court and entered into an agreed judgment in said cause.
Appellants complain on appeal that the agreed judgment is improper in that it states: “But after a reasonable time the said defendant not appearing and having wholly made default, * * * ” and that this is not a proper allegation pursuant to the terms of the bail bond. Appellants neither brief nor cite authority for this proposition.
In appeals of this nature, the Rules of Civil Procedure apply, Art. 44.-44, Vernon’s Ann.C.C.P.; Gaither et al. v. State, 156 Tex.Cr.R. 503, 244 S.W.2d 209, and failure to brief an assignment of error constitutes waiver. Burrell v. VanLoh, Tex.Civ.App., 404 S.W.2d 860.
The judgment is affirmed.